Citation Nr: 0843367	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-11 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the criteria have been met to refer the issue of 
entitlement to an extraschedular evaluation for residuals of 
umbilical hernia residuals for consideration for an 
extraschedular evaluation.  

2.  Entitlement to an extraschedular evaluation for residuals 
of umbilical hernia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from June 1993 to September 
1993, and from January 1994 to December 1995.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In October 2007, the Board remanded this issue 
for additional evidentiary development.  This case has since 
been returned to the Board for further appellate action.

The veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in March 2007.  A transcript 
of the hearing is associated with the veteran's claim folder.

The issue of entitlement to an extraschedular evaluation for 
residuals of umbilical hernia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDING OF FACT

The veteran's residuals of umbilical hernia present an 
exceptional or unusual disability as to render impractical 
the application of the regular schedular standards.  


CONCLUSION OF LAW

The requirements for referral to the Director of Compensation 
and Pension for consideration of an extraschedular rating for 
residuals of umbilical hernia have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In an April 2003 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected residuals of umbilical hernia the evidence must 
show that his condition "ha[d] gotten worse."  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
June 2003 rating decision explained the criteria for the next 
higher disability rating available for residuals of umbilical 
hernia under the applicable diagnostic code.  The January 
2004 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected disability, as well as the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b), and a 
June 2005 supplemental statement of the case stated that, 
pursuant to 38 C.F.R. § 4.10, disability evaluations center 
on the ability of the body or system in question to function 
in daily life, with specific reference to employment.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

The veteran is seeking an increased disability rating for 
service-connected residuals of umbilical hernia, currently 
evaluated as 20 percent disabling.  In an October 2007 
decision, the Board determined that the veteran's condition 
does not meet the schedular criteria for a higher evaluation.  
The Board noted, however, that the veteran's March 2007 
testimony and other evidence indicated that his condition has 
had an adverse effect on his employment.   

Pursuant to 38 C.F.R. §  3.321(b)(1) (2008), the Director, 
Compensation and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Although 
the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to 
refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Based on the veteran's testimony, the Board remanded 
the case to the RO for consideration of whether referral for 
an extraschedular evaluation is warranted.  Barringer v. 
Peake, 22 Vet. App. 242, 245 (2008).  The RO determined that 
referral for consideration of an extraschedular evaluation 
was not appropriate.  

A determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  Thun, 22 Vet. App. at 115.

The veteran testified that his condition requires the use of 
an abdominal support belt for 3 to 4 hours per day and that 
he experiences abdominal pain 4 to 5 times per day.  He also 
reported that he is unemployed, having left his previous job 
because of extended absences due to pain related to his 
disability.  In addition, a March 2006 functional capacity 
evaluation, which the veteran underwent as part of a 
vocational rehabilitation program, showed that he had a 
significant increase in pain following dynamic lifting and 
job simulated tasks.  Because of this finding, the veteran 
was precluded from pursuing his preferred vocational training 
as a police officer.  The Board finds that the veteran's 
level of pain and functional impairment is not contemplated 
by the rating schedule, and that his condition has caused 
marked interference with his employment.  Therefore, the 
veteran's disability picture is such that referral for 
extraschedular evaluation is warranted.  


ORDER

Referral to the Director, Compensation and Pension Service, 
for consideration of an increased rating for residuals of 
umbilical hernia on an extraschedular basis is granted.  


REMAND

As reflected above, the Board found that the evidence of 
record does present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Board is precluded by 38 C.F.R. 
§ 3.321(b)(1) from assigning an extraschedular evaluation in 
the first instance.  Instead, the Board must refer any claim 
that meets the criteria to the RO for referral for 
consideration of an extraschedular evaluation to the 
Director, Compensation and Pension Service.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to 
the Director, Compensation and Pension, 
for a determination as to whether the 
veteran is entitled to assignment of an 
extraschedular rating for residuals of 
umbilical hernia in accordance with the 
provisions of 38 C.F.R. § 3.321(b).  The 
Director, Compensation and Pension, is 
requested to provide adequate reasons and 
bases for any decision.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




